Citation Nr: 0031449
Decision Date: 11/06/00	Archive Date: 12/28/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  96-28 442	)	DATE NOV 06, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left below knee amputation as secondary to the service-connected residuals of an osteotomy for hallux valgus of the left big toe.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for a right shoulder disability due to treatment at a VA facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on honorable active duty from February 1951 to November 1952 and from November 1955 to November 1958.

This appeal arose from an April 1996 rating action of the Nashville, Tennessee, Department of Veterans Affairs (VA) , Regional Office (RO), which denied entitlement to service connection for a left below knee amputation as secondary to the service-connected residuals of an osteotomy for hallux valgus of the left big toe.  The RO also issued a rating action in January 1997 which denied entitlement to compensation for a right shoulder disability under the provisions of 38 U.S.C.A. § 1151.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical evidence to suffer from a left below knee amputation secondary to the service-connected residuals of an osteotomy for hallux valgus of the left big toe.

2.  There is no competent medical evidence showing that the veteran incurred additional disability, a right shoulder disorder, as a result of treatment at a VA facility.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well grounded claim for service connection for a left below knee amputation as secondary to the service-connected residuals of an osteotomy for hallux valgus of the left big toe.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder disability due to treatment at a VA facility is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a left below knee amputation as secondary to the service-connected residuals of an osteotomy for hallux valgus of the left big toe

The veteran has contended that service connection should be awarded to his left below knee amputation, asserting that it was a direct result of his service-connected residuals of an osteotomy for hallux valgus of the left big toe.  

Under the applicable criteria, service connection may be granted for disabilities which are proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Initially, the Board of Veterans' Appeals (Board) must determine whether a veteran has submitted a well grounded claim as required by 38 U.S.C.A. § 5107(a).  A well grounded claim is one that is plausible, capable of substantiation or meritorious on its own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need not be conclusive, it must be accompanied by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well grounded, a veteran must demonstrate the incurrence or aggravation of a disease or injury in service, the existence of a current disability, and a nexus between the inservice injury or disease and the current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  Lay or medical evidence, as appropriate, may be used to prove service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In a claim for secondary service connection, there must be objective medical evidence of a relationship between the current disability and a service-connected disorder.  

In the instant case, even presuming the truthfulness of the evidence for the purpose of determining whether the claim is well grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), for the reasons stated below, the record fails to establish that the veterans claim is plausible.

The veteran has contended that he had to undergo a left below knee amputation in December 1994 because of his service-connected residuals of an osteotomy for hallux valgus of the left big toe.  The pertinent hospital reports indicate that he was admitted after a malodorous drainage from the left foot was noted when he reported to the diabetic clinic for a regular check-up.  He had developed noninsulin-dependent Type II diabetes approximately two years before.  He was also noted to have peripheral vascular disease.  His left big toe osteotomy was referred to by history only.  He subsequently underwent a below knee amputation for his diagnosed wet gangrene.

Where the determinative issue involves either medical etiology or a medical diagnosis, competent medical evidence is required to fulfill the well grounded requirement of Section 5107(a); where the determinative issue does not require medical expertise, lay testimony may suffice by itself.  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence, the Board observes that there is no competent (i.e., medical) evidence suggesting that the veterans left below knee amputation was in any way related to his service-connected residuals of an osteotomy for hallux valgus of the left big toe.  While the veteran has rendered his opinion that such a relationship exists, he is not competent, as a layperson, to render an opinion as to medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of competent supporting medical evidence, the veterans claim of entitlement to service connection for a left below knee amputation as secondary to the service-connected residuals of an osteotomy for hallux valgus of the left big toe is not well grounded and must be denied on that basis.


II.  Entitlement to compensation for a right shoulder disability pursuant to 38 U.S.C.A. § 1151

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999).  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115, S.Ct. 552 (1994), but see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999)(indicating that a showing of negligence or fault is necessary for recovery for claims filed on or after October 1, 1997).

In determining that additional disability exists, the veterans physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which hospitalization or treatment was authorized.  38 C.F.R. § 3.358(b)(2) (1999).

Several conditions govern the determination of whether any additional disability resulted from VA hospitalization or treatment.  First, it is necessary for the veteran to show that additional disability is actually the result of such disease or injury or an aggravation of an existing disease or injury suffered as the result of hospitalization or medical treatment and not merely coincidental therewith.  The mere fact of aggravation alone will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as the result of training, hospitalization, an examination, or medical or surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1999).  Second, compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the veteran.  Necessary consequences are those which are certain to result from, or were intended to result from, the examination or treatment administered.  38 C.F.R. § 3.358(c)(3) (1999).

In order to establish a well grounded claim pursuant to the provisions of 38 U.S.C.A. § 1151, the following must be established:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of incurrence or aggravation of an injury as the result of hospitalization, medical or surgical treatment; and (3) medical evidence of a nexus between that asserted injury or disease and the current disability.  See Jones v. West, 12 Vet. App. 460 (1999).

In the instant case, the veteran has asserted that he had fallen out of bed during his December 1994 to March 1995 period of VA hospitalization for his left below knee amputation, injuring his right shoulder.  A complete review of the hospital records, to include the clinical records, the nurses notes and the surgical notes, indicated that he was admitted on December 2, 1994 for surgical treatment of wet gangrene of the left lower extremity.  The physical examination noted decreased range of motion of the right shoulder, with some tenderness over the greater tuberosity, which the veteran related to a fall he suffered two months previously.  By January 18, 1995, his shoulder condition had improved.  A private record from June 3, 1996, noted his complaints of right shoulder pain with rotator cuff tendonitis.  He received an injection.

Initially, it is noted that the evidence of record does not indicate that the veteran currently suffers from a right shoulder disability.  He has submitted no medical evidence subsequent to the June 1996 private record which shows the existence of a current disability.  Moreover, there is no evidence which shows that the right shoulder complaints which were noted during the December 1994 to March 1995 period of VA hospitalization were incurred as a result of that VA hospitalization.  Rather, the objective evidence indicates that these complaints began after a fall he suffered some two months prior to this period of hospitalization, and not by a fall suffered in the hospital (which is not documented in the objective records).  Thus, the evidence suggests that any right shoulder complaints existed at the time of his admission to the VA facility and were not caused by his admission.  While the veteran has expressed his belief that his right shoulder complaints were related to his period of hospitalization, he is not competent, as a layperson, to render an opinion as to medical causation.  See Espiritu, supra.

In conclusion, it is found that the veterans claim for compensation under 38 U.S.C.A. § 1151 for a right shoulder disability as the result of VA hospitalization is not well grounded.

The appellant has not informed VA of the existence of any specific evidence germane to any claim at issue that would complete an incomplete application for compensation, i.e., well ground an otherwise not well grounded claim, if submitted.  Consequently, no duty arises in this case to inform that appellant that his applications are incomplete or of actions necessary to complete them.  See 38 U.S.C.A. § 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim is not well grounded and claimant inform VA of the existence of certain evidence that could well ground the claim, VA has duty under 38 U.S.C.A. § 5103(a) to inform claimant that application for compensation is incomplete and to submit the pertinent evidence).


ORDER

Service connection for a left below knee amputation as secondary to the service-connected residuals of an osteotomy for hallux valgus of the left big toe is denied.

 Entitlement to compensation for a right shoulder disability pursuant to 38 U.S.C.A. § 1151 is denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals






  
